In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2239 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

BRIAN A. MILLER, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
          No. 13‐CR‐10098 — James E. Shadid, Chief Judge. 
                     ____________________ 

     ARGUED FEBRUARY 25, 2016 — DECIDED JULY 14, 2016 
                 ____________________ 

   Before BAUER, MANION, and KANNE, Circuit Judges. 
    KANNE,  Circuit  Judge.  Defendant  Brian  Miller  filmed  at 
least five minor girls undressing and showering using a hole 
he made in his basement‐bathroom wall. After a bench trial, 
the district court convicted him of twenty‐two counts of sex‐
ual  exploitation  of  children.  Miller  appeals,  arguing  that 
there  was  insufficient  evidence  to  find  that  the  videos  he 
created were “lascivious.” He also challenges various aspects 
2                                                       No. 15‐2239 

of his sentence and conditions of supervised release. We af‐
firm.  
                         I. BACKGROUND 
    Sometime before July 2011, Miller cut a hole through the 
drywall  from  a  basement  utility  room  into  the  basement 
bathroom.  He  scraped  off  part  of  the  backing  of  the  bath‐
room mirror and lined it up with the hole in the wall. He lat‐
er installed a clear shower curtain. 
     From  July  2011  through  May  2012,  Miller  used  his  cell 
phone  to  take  photos  and  videos  of  five  different  minor  fe‐
males, aged twelve to sixteen, undressing and/or showering 
in  the  basement  bathroom.  He  specifically  directed  at  least 
two  of  the  minors  to  shower  in  the  basement  bathroom  in‐
stead  of  the  other  bathroom  in  his  home.  Miller  would  go 
into the utility room and use his cell phone to film the girls 
in  the  bathroom  as  they  became  either  fully  or  partially 
nude. One of the victims was half‐sister to Miller’s younger 
son. 
    In  November  2011,  Miller’s  older  son  discovered  some 
nude  videos  on  Miller’s  computer.  His  son  confronted  him, 
and Miller told him that the female was Miller’s adult live‐in 
girlfriend. Afterward, the computer disappeared, but  Miller 
continued to film minor females in the bathroom.  
    In  June  2012,  Miller’s  son  found  the  hole  in  the  drywall 
and  confronted  Miller  again.  Miller’s  son  left  the  home,  at 
which point Miller contacted police to report his son as miss‐
ing  and  out  of  control. After  police  located  Miller’s  son,  he 
told them about the videos and hole in the wall. On June 16, 
2012, authorities executed a search warrant. 
No. 15‐2239                                                         3

    On  September  25,  2013,  Miller  was  indicted  on  three 
counts of attempted exploitation of children and twenty‐two 
counts  of  sexual  exploitation  of  children  in  violation  of  18 
U.S.C.  § 2251(a).  He  consented  to  a  bench  trial.  Miller’s  de‐
fense  was  that  the  images  were  not  a  “lascivious  exhibition 
of the genitals” within the meaning of 18 U.S.C. § 2256(2)(A) 
because  they  were  “mere  nudity.” After  presentation  of  the 
evidence,  the  government  dismissed  three  counts  of  at‐
tempted exploitation of children. 
    The  district  court  found  Miller  guilty  of  all  remaining 
counts.  It  rejected  Miller’s  argument  that  the  videos  were 
mere nudity and did not draw attention to the girls’ genitals. 
In  rejecting  Miller’s  arguments,  the  district  court  relied  on 
the fact that Miller “took a number of steps before he could 
even  videotape,”  including  cutting  the  hole  in  the  wall, 
scraping off the mirror backing, lining up the holes, instruct‐
ing  the  girls  to  shower  in  the  basement,  filming  from  the 
other  side  of  the  wall,  and  tracking  the  girls’  movements. 
Those actions, the district court found, led to “only one rea‐
sonable inference from these facts, as to the purpose of Mil‐
ler’s actions and his mental state, and that is that he intended 
to view the minor teenage girls for his own sexual arousal.” 
The district court also rejected Miller’s argument that he had 
not zoomed in on the girls’ pubic area, noting that “[t]here is 
no requirement under the statute to focus only on the pubic 
area, just that there is a focus on the pubic area.” 
    At sentencing, Miller faced a mandatory minimum of 180 
months  and  at  least  5  years  of  supervised  release.  The  dis‐
trict court determined that he had an offense level of 39 and 
a  criminal  history  category  of  III,  producing  a  guidelines 
range  of  324  to  405  months.  After  discussing  the  relevant 
4                                                         No. 15‐2239 

sentencing factors, the district court sentenced Miller to a be‐
low‐guidelines sentence of 216 months’ imprisonment. It al‐
so  imposed  a  15‐year  term  of  supervised  release,  which  in‐
cluded three special conditions to which Miller objected.  
    The  first  objectionable  condition  was  that  Miller  “notify 
any individual or entity of any risk associated with his histo‐
ry.” In response to Miller’s argument that the condition was 
vague  and  overbroad,  the  district  court  modified  it  to  re‐
quire:  “The  defendant  shall  allow  probation  to  notify  any 
individual(s) or entity of any risk associated with his history, 
which would be incident to areas or people or agencies fre‐
quented or attended by minors.” 
   The  second  condition  to  which  Miller  objected  was  that 
he “shall submit to physiological testing” because the testing 
could  lead  to  a  violation  of  his  right  against  self‐
incrimination. The district court overruled the objection, not‐
ing  that  Miller  could  invoke  his  right  at  the  time  an  issue 
arose during testing. 
     Miller’s  third  objection  was  to  the  condition  that  he  not 
have “contact with any person under the age of 18” unless it 
is  supervised,  “in  the  course  of  normal  commercial  busi‐
ness,”  or  “unintentional  incidental  contact.”  Miller  argued 
that  the  condition  was  improper  because  it  applied  to  his 
own children. The district court overruled the objection, not‐
ing  that  one  of  the  victims  is  half‐sister  to  one  of  Miller’s 
sons. 
                            II. ANALYSIS 
   On appeal, Miller challenges his convictions, arguing that 
there  was  insufficient  evidence  to  find  that  the  videos  were 
“lascivious.”  He  also  challenges  the  length  of  his  sentence 
No. 15‐2239                                                           5

and  the  imposition  of  three  of  the  conditions  of  supervised 
release. We reject Miller’s arguments. 
    A. Sufficiency of the Evidence of Lasciviousness 
    Miller’s  primary  contention  on  appeal  is  that  the  evi‐
dence  at  his  trial  was  insufficient  to  sustain  his  convictions 
for sexual exploitation of children.  
    “We review challenges to the sufficiency of the evidence 
at a bench trial under the same demanding standard applied 
to a jury trial.” United States v. Wasson, 679 F.3d 938, 949 (7th 
Cir. 2012). That means “we will overturn  the verdict only  if 
we conclude, after viewing the evidence in the light most fa‐
vorable to the prosecution, that no rational trier of fact could 
have  found  the  defendant  guilty  beyond  a  reasonable 
doubt.” Id.  
    The  government  charged  Miller  with  violations  of  18 
U.S.C. § 2251(a), which provides: “Any person who employs, 
uses,  persuades,  induces,  entices,  or  coerces  any  minor  to 
engage in, … with the intent that such minor engage in, any 
sexually  explicit  conduct  for  the  purpose  of  producing  any 
visual depiction of such conduct … shall be punished” by a 
term  of  imprisonment  of  at  least  15,  but  not  more  than  30, 
years.  18  U.S.C.  § 2251(a),  (e).  “Sexually  explicit  conduct” 
means  a  “lascivious  exhibition  of  the  genitals  or  pubic  area 
of any person.” § 2256(2)(A)(v). 
   The word “lascivious,” however, is undefined in the stat‐
ute, and we have offered limited instruction on its definition. 
Because lascivious means “tending to arouse sexual desire,” 
Webster’s  Third  New  Int’l  Dictionary,  “more  than  nudity  is 
required  to  make  an  image  lascivious.”  United  States  v. 
Griesbach,  540  F.3d  654,  656  (7th  Cir.  2008);  United  States  v. 
6                                                               No. 15‐2239 

Russell, 662 F.3d 831, 843 (7th Cir. 2011). Instead, we require 
that  “the  focus  of  the  image  must  be  on  the  genitals  or  the 
image must be otherwise sexually suggestive.” Griesbach, 540 
F.3d at 656. 
    Aside from those principles,1 the question of whether an 
image is lascivious “is left to the factfinder to resolve, on the 
facts of each case, applying common sense.” Russell, 662 F.3d 
at 843. We need only decide whether the evidence was suffi‐
cient  to  support  a  finding  that  there  was  an  “exhibition”  of 
the pubic area that was “lascivious.” 
    We look first to the videos themselves. In each of the vid‐
eos  forming  the  basis  for  a  count  of  conviction,  the  minor’s 
nude  pubic  area  is  visible,  supporting  the  conclusion  that 
there was an “exhibition” of the pubic area. See United States 
v. Price, 775 F.3d 828, 836–40 (7th Cir. 2014) (“Exhibition … is 
a showing or presenting to view.” (internal quotation marks 
omitted)).  Elements  of  the  videos  also  support  a  finding  of 
lasciviousness. The videos depict minors nude in the shower 
and  sometimes  undressing  prior  thereto.  As  we  have  de‐
scribed before, “showers and bathtubs are frequent hosts to 
fantasy  sexual  encounters  as  portrayed  on  television  and  in 


                                                 
1  We  acknowledge  that  there  is  a  “test”  for  lasciviousness  that  comes 
from United States v. Dost, 636 F. Supp. 828 (S.D. Cal. 1986). Neither the 
government  nor  Miller  advocates  our  adoption  of  the  Dost  factors,  and 
we have discouraged its mechanical application. See United States v. Price, 
775 F.3d 828, 839–40 (7th Cir.2014) (“This case does not require us to de‐
termine whether the Dost factors are always or never permissible, but we 
do take this opportunity to discourage their routine use.”). Resolution of 
this case does not require adoption of Dost, so we decline to do so. 
No. 15‐2239                                                                        7

film.”  United  States  v.  Schuster,  706  F.3d  800,  808  (7th  Cir. 
2013) (internal quotation marks omitted).  
   Miller  argues  that  the  videos  do  not  support  a  finding 
that  he  “focused”  on  the  genitals  because  the  girls’  entire 
bodies were in the videos, and he did not “zoom in” on the 
pubic  area.  There  is  no  requirement  in  the  statute  that  the 
creator  zoom  in  on  the  pubic  area.  Nor  is  there  a  require‐
ment  that  the  pubic  area  be  the  sole  focus  of  the  depiction. 
Determining  the  focus  of  a  depiction  or  whether  it  is  “oth‐
erwise sexually suggestive” is properly left to the fact finder. 
Griesbach, 540 F.3d at 656. 
    Miller  also  seizes  on  the  district  court’s  statement  that  it 
“viewed the videos and to me … , these videos after viewing 
them  are  simply  naked  teenage  minor  girls.”  According  to 
Miller then, the videos cannot be lascivious because they de‐
pict “mere nudity.” Fact finders are not constrained, howev‐
er, to the four corners of these videos to find that they were 
lascivious.  Instead,  the  finder  of  fact  may  look  to  the  crea‐
tor’s intent in making these videos, at which point it is clear 
that there was sufficient evidence to support a finding of las‐
civiousness. See Russell, 662 F.3d at 843. 
   Miller  argues  that  relying  on  his  intent  is  impermissible 
because “there is no intent prong in the statute.”2 (Appellant 
                                                 
2  We  assume  that  Miller  is  arguing  that  there  is  no  intent  prong  in  the 

meaning  of  the  word  “lascivious,”  not  the  entire  statute.  To  the  extent 
that he suggests there is no intent prong in the statute as a whole, he is 
also incorrect. It criminalizes a person who uses a minor, “with the intent 
that such minor engage in, any sexually explicit conduct for the purpose of 
producing  any  visual  depiction  of  such  conduct.”  18  U.S.C.  § 2251(a) 
(emphasis added).  
8                                                                     No. 15‐2239 

Br.  18.)  Miller  is  wrong.  Of  course  there  is  an  element  of  in‐
tent  embodied  in  an  evaluation  of  whether  an  image  is  las‐
civious.  If  there  were  not,  the  statute  would  criminalize  a 
mother taking a picture of her child in the bathtub or a doc‐
tor taking a picture of a minor patient’s pubic area for a med‐
ical diagnosis. In both of those situations, the creator may be 
intending to take a photograph of an “exhibition” of the mi‐
nor’s pubic area, but not a “lascivious” one. Whether the im‐
age “arouses sexual desire” is informed by the intent of the 
person creating the image. 
    That is not to say that the creator’s subjective intent may 
be wholly divorced from the image created.3 But the two do 
go  hand‐in‐hand. Subjective intent—particularly of the crea‐
tor—is  a  relevant,  and  quite  probative,  consideration.  “Alt‐
hough  the  primary  focus  in  evaluating  the  legality  of  the 

                                                 
3 We agree with Miller in the general proposition that the subjective in‐
tent of the viewer cannot be the only consideration in a finding of lascivi‐
ous. The statute does not criminalize Sears’s catalogs because they are in 
the hands of a pedophile. That is why courts have cautioned against the 
sole use of the viewer’s subjective intent in evaluating lasciviousness:  
           We must, therefore, look at the photograph, rather than 
           the viewer. If we were to conclude that the photographs 
           were  lascivious  merely  because  [the  defendant]  found 
           them  sexually  arousing,  we  would  be  engaging  in  con‐
           clusory  bootstrapping  rather  than  the  task  at  hand—a 
           legal analysis of the sufficiency of the evidence of lasciv‐
           iousness. 
United  States  v.  Villard,  885  F.2d  117,  125  (3d  Cir.  1989).  Here,  both  the 
videos themselves and Miller’s subjective intent as the viewer and creator 
inform  the  conclusion  that  the  videos  of  the  nude  minors  constitute  a 
lascivious exhibition of the pubic area. 
No. 15‐2239                                                           9

charged photographs must be on the images themselves, the 
cases  reveal  that  the  intent  and  motive  of  the  photographer 
can be a relevant consideration in evaluating those images.” 
Russell, 662 F.3d at 843 (citations omitted). 
    Miller’s intent is clear. He took substantial steps in modi‐
fying  his  basement,  instructing  girls  to  use  the  downstairs 
bathroom, and filming them in the shower. The steps Miller 
took  to  surreptitiously  create  the  images  undermine  an  in‐
ference that there was a legitimate purpose to his video pro‐
duction. Cf. United States v. Holmes, 814 F.3d 1246, 1252 (11th 
Cir.  2016)  (“[A]  lascivious  exhibition  may  be  created  by  an 
individual who surreptitiously videos or photographs a mi‐
nor  and  later  captures  or  edits  a  depiction,  even  when  the 
original  depiction  is  one  of  an  innocent  child  acting  inno‐
cently.”). Instead, the reasonable inference drawn by the fact 
finder is that he was creating the videos because they sexual‐
ly excite him.  
    There  were  also  videos  introduced  at  trial  of  Miller  en‐
gaged  in  intercourse  with  adult  females,  a  video  of  a  nude 
adult female in the bathroom, and a video of Miller mastur‐
bating while watching homemade pornography. These vide‐
os  support  the  district  court’s  finding  that  the  filming  of 
these nude minors was for the purpose of sexual arousal. See 
United States v. Raney, 342 F.3d 551, 558 (7th Cir. 2003) (find‐
ing  homemade  adult  pornography  relevant  to  the  defend‐
ant’s  “intent  to  manufacture  child  pornography  depicting 
identical acts”). And finally, after Miller’s son found the vid‐
eos  the  first  time,  Miller  lied  to  cover  up  his  behavior,  sup‐
porting  the  reasonable  inference  that  his  videos  were  not 
made  for  a  legitimate  purpose.  Cf.  Russell,  662  F.3d  at  837 
10                                                        No. 15‐2239 

(noting that the defendant “told [the minors] not to tell their 
mother”). 
    Therefore,  we  find  that  the  evidence  is  sufficient  to  sus‐
tain  a  conviction  for  sexual  exploitation  of  children  by  the 
creation  of  a  depiction  that  includes  a  lascivious  exhibition 
of the genitals. See United States v. Johnson, 639 F.3d 433, 441 
(8th Cir. 2011) (reinstating jury verdict and finding evidence 
of  lasciviousness  sufficient  where  the  defendant  set  up  a 
camera  and  then  instructed  female  weightlifters  to  weigh 
themselves in the nude). 
      B. Term of Imprisonment 
    Next,  Miller  challenges  his  below‐guidelines  sentence  of 
18  years’  imprisonment  as  both  procedurally  unsound  and 
substantively unreasonable. It is not. 
   We first  review whether there  was a procedural  error  in 
sentencing  de  novo.  United  States  v.  Annoreno,  713  F.3d  352, 
356–57  (7th  Cir.  2013).  If  we  are  satisfied  that  there  was  no 
procedural  error,  we  then  review  the  substantive  reasona‐
bleness of the sentence for an abuse of discretion. Id.  
    For the procedural challenge, we make sure that the dis‐
trict court calculated the correct guidelines range, considered 
the 18 U.S.C. § 3553(a) factors, and adequately explained the 
chosen  sentence.  Id.  at  357.  A  district  court  is  not  required, 
however, to enumerate and provide an explanation for each 
§ 3553(a)  factor.  United  States  v.  Rodriguez‐Alvarez,  425  F.3d 
1041, 1047 (7th Cir. 2005). Instead, “we regularly affirm sen‐
tences  where  the  district  judge  does  not  explicitly  mention 
each  mitigation  argument  raised  by  the  defendant,”  United 
States v. Paige, 611 F.3d 397, 398 (7th Cir. 2010), as long as it 
gave  “meaningful  consideration  to  the  relevant  factors  in 
No. 15‐2239                                                          11

light  of  the  individual  circumstances  of  the  case.”  United 
States  v.  Grigsby,  692  F.3d  778,  791  (7th  Cir.  2012)  (internal 
quotation marks omitted). 
     Miller argues that the district court committed procedur‐
al  error  by  not  considering  all  of  the  § 3553(a)  factors.  He 
claims that “there is no evidence or reference suggesting that 
[Miller] is a particular danger to others, has a high likelihood 
of  recidivism,  or  that  treatment  would  likely  be  unsuccess‐
ful” and that “[t]he court did not address whether there was 
a  less  restrictive  means  to  satisfy  the  seriousness  of  the  of‐
fense,  promote  respect  for  the  law,  provide  adequate  deter‐
rence, or protect the public.” (Appellant Br. 26.) 
   We may swiftly reject Miller’s stock argument. Although 
the district court did not explicitly list each § 3553(a) factor, it 
gave meaningful consideration to the relevant factors. It con‐
sidered  that  Miller  had  made  a  sincere  apology,  was  re‐
morseful,  and  had  a  limited  criminal  history.  It  contrasted 
that,  however,  with  the  seriousness  of  Miller’s  offense,  in 
particular  the  detrimental  effect  on  the  victims.  It  also  con‐
sidered the circumstances of the offense, which required ex‐
tensive preparation including cutting a hole, scraping off the 
mirror,  and  filming  over  a  long  period  of  time,  explaining 
that  Miller’s  conduct  was  far  worse  than  just  a  “lapse  in 
judgment.”  Given  that  discussion,  the  district  court  did  not 
commit  a  procedural  error  in  its  consideration  of  the 
§ 3553(a) factors. 
    Because there was no procedural error, we next evaluate 
the substantive reasonableness of Miller’s sentence. Because 
“[i]t is hard to conceive of below‐range sentences that would 
be unreasonably high,” United States v. George, 403 F.3d 470, 
473 (7th Cir. 2005), there is a nearly irrebuttable presumption 
12                                                       No. 15‐2239 

that a below‐range sentence is reasonable. See United States v. 
Jackson,  598  F.3d  340,  345  (7th  Cir.  2010)  (“We  have  never 
deemed  a  below‐range  sentence  to  be  unreasonably  high.” 
(internal quotation marks omitted)). 
    Miller has not rebutted that presumption. In fact, he has 
offered no specific arguments as to why the sentence the dis‐
trict  court  imposed  should  have  been  different.  He  balks  at 
being labeled a “felon,” having to “register as a sex offender, 
face restrictions on where he can live, [and] face restrictions 
on  the  jobs  he  can  work.”  (Appellant  Br.  27–28  (citations 
omitted).) But Miller does not explain how any of these limi‐
tations  make  his  sentence  unreasonable.  Had  the  district 
court sentenced him to the statutory mandatory minimum of 
15  years,  Miller  would  still  be  subject  to  these  same  limita‐
tions.  Miller’s  objections  to  the  stigma  of  his  conviction  are 
insufficient grounds for finding that the sentence imposed is 
unreasonable. 
    Miller  next  argues  that  after  considering  “the  likelihood 
to reoffend, the option of treatment, the ability to supervise 
[Miller] in a less restrictive setting than the Federal Bureau of 
Prisons,  and  many  others,  the  district  court  did  impose  a 
sentence  greater  than  necessary.”  (Id.  at  28–29.)  But  Miller 
does  not  explain  how  any  of  those  considerations  make  his 
below‐guidelines sentence unreasonable. Are we to take him 
at  his  word  that  he  is  not  likely  to  reoffend?  The  opposite 
conclusion is quite reasonable given that Miller continued to 
videotape minor girls even after his son caught him doing so.  
   Finally,  Miller  asks  us  to  consider  the  punishment  he 
would have received had he been charged in state court. Ac‐
cording  to  Miller,  in  Illinois,  he  would  have  been  guilty  of 
“unauthorized  video  recording,”  720  ILCS  5/26‐4,  which  is 
No. 15‐2239                                                         13

punishable by 2–5 years’ imprisonment. He argues that “[i]t 
is  difficult  to  reasonably  reconcile  the  possible  punishment 
administered  by  the  State  of  Illinois  as  compared  to  the 
mandatory  minimum  sentence  of  15  years  required  to  be 
imposed in federal court.” (Appellant Br. 29.) We disagree.  
    Miller  was  convicted  of  sexual  exploitation  of  children, 
not  unauthorized  video  recording.  It  is  strange  to  suggest 
that  those  two  offenses  are  comparable  in  seriousness.  Mil‐
ler’s  argument  only  reinforces  the  district  court’s  concern 
that Miller “think[s] that maybe these young people weren’t 
victims because they didn’t know that they were the subject 
of your viewing or videotaping.” Miller is free to express his 
concern  about  the  federal  mandatory  minimum  sentence  to 
Congress.  His  concern  does  not,  however,  make  his  below‐
guidelines sentence unreasonable. 
   C. Conditions of Supervised Release 
    Miller also  challenges  three conditions of  his supervised 
release:  (1)  notification  of  risk;  (2)  no  contact  with  minors; 
and (3) submission to physiological testing. 
    We review any conditions to which the defendant object‐
ed  in  the  district  court  for  an  abuse  of  discretion.  United 
States v. Poulin, 809 F.3d 924, 930 (7th Cir. 2016). Any condi‐
tions uncontested in the district court are reviewed only for 
plain error. Id. 
   1. Notification of Risk 
    The district court, in response to Miller’s objection, modi‐
fied  the  notification‐of‐risk  condition  to  require  that  Miller 
“allow probation to notify … areas or people or agencies fre‐
quented or attended by minors” of “any risk associated with 
[Miller’s] history.” 
14                                                       No. 15‐2239 

    Miller,  parroting  United  States  v.  Thompson,  777  F.3d  368, 
379  (7th  Cir.  2015),  first  argues  that  the  condition  is  vague 
because it is not clear what “history” and “risk” mean. Our 
case law has been critical of vague terms like “risk.” But our 
criticism  has  been  guided  by  the  principle  that  a  defendant 
“is  entitled  to  special  conditions  that  generally  apprise  him 
of what conduct is lawful and what could land him back in 
prison for violating his supervised release conditions.” Unit‐
ed States v. Adkins, 743 F.3d 176, 193 (7th Cir. 2014).  
    There is no such problem here. To comply with this con‐
dition of supervised release, Miller does not have to do any‐
thing  besides  give  permission  to  probation  to  notify  third 
parties. The only way Miller could violate the condition is by 
withholding consent. That requirement is not vague. 
     Relying  on  United  States  v.  Bonnano,  Miller  next  argues 
that the condition is an improper delegation  of  authority  to 
probation. 146 F.3d 502, 511 (7th Cir. 1998). Bonnano is inap‐
posite.  In  Bonnano,  we  held  that  the  district  court  could  not 
delegate to probation the discretion to determine the number 
of  random  drug  tests  the  defendant  had  to  take.  Id.  at  510–
11. The delegation was improper because the statute author‐
izing drug  tests “requires that the court determine the num‐
ber  of drug  tests  to which  the defendants must  submit.” Id. 
at 511; see also 18 U.S.C. § 3583(d). There is no similar statuto‐
ry requirement with respect to the notification‐of‐risk condi‐
tion. 
    Furthermore,  the  district  court  limited  the  discretion  of 
probation in response to Miller’s vagueness objection. It lim‐
ited  notification  to  places  “frequented  or  attended  by  mi‐
nors”  and  indicated  that  it  was  thinking  of  “day  camps, 
camps,  scouting,  little  leagues,  those  types  of  things.”  Alt‐
No. 15‐2239                                                          15

hough we disapprove of conferring “probation officers with 
essentially unlimited discretion[,] … at some point, we must 
fairly presume [the defendant]’s probation officer will apply 
the  conditions  in  a  reasonable  manner.”  United  States  v. 
Kappes,  782  F.3d  828,  857  (7th  Cir.  2015)  (third  alteration  in 
original) (citation and internal quotation marks omitted). We 
think  the  district  court  gave  sufficient  instructions  for  the 
probation  officer  to  exercise  his  discretion  to  determine  the 
places that may need to be notified of the risk Miller poses to 
minors.  Cf.  United  States  v.  Bloch,  No.  15‐1648,  2016  WL 
3361724, at *10 (7th Cir. June 17, 2016) (finding district court’s 
explanation  of  the  term  “elsewhere”  to  mean  “a  ‘public 
place,’ such as a Starbuck’s coffee shop” provided probation 
with sufficient guidance). Should the probation officer abuse 
his  discretion  in  making  those  determinations,  Miller  may 
bring that to the district court’s attention. Kappes, 782 F.3d at 
857–58.  
    2. No Contact with Minors 
    Miller also challenges the condition that he not have any 
contact  with  “any  person  under  the  age  of  18”  unless  it  is 
supervised, “in the course of normal commercial business,” 
or  “unintentional  incidental  contact.”  The  district  court  re‐
fused to make an exception for children related to Miller be‐
cause  one  of  the  victims  was  the  half‐sister  of  his  younger 
son. 
    Miller  argues  that  the  condition  interferes  with  his  right 
to familial association. We note first that Miller is serving an 
18‐year term of imprisonment, so any minor children he may 
have now will no longer be minor age upon his release from 
custody. To the extent that Miller quibbles with the condition 
because of hypothetical minor female relatives, we think the 
16                                                     No. 15‐2239 

condition is substantially justified given that one of the vic‐
tims was related to him. With respect to hypothetical minor 
male  relatives,  Miller’s  argument  is  “too  contingent  to  be 
ripe for review.” See Kappes, 782 F.3d at 859. 
   Miller’s  remaining  arguments  with  respect  to  the  no‐
contact condition were not raised to the district court, and so 
we  review  them  for  plain  error  only.  Miller  argues  that  he 
“cannot  be  sure  whether  contact  covers  incidental  contact” 
and  that  he  “cannot  know  whether  this  is  a  strict  liability 
condition.” (Appellant Br. 34.)  
    The  condition  expressly  excludes  from  the  no‐contact 
provision any “unintentional incidental contact.” If Miller is 
confused as to whether the condition covers incidental con‐
tact, he need only read the condition. The same goes for the 
mens rea requirement; unintentional contact is excluded from 
the no‐contact provision. 
    Miller also argues that the word “contact”  is unreasona‐
bly  vague  because  he  “cannot  be  sure  whether  contact  is 
physical  contact,  contact  by  telephone,  and/or  contact  by 
email or letter.” (Id. at 34.) Uncertainty regarding the method 
of contact is quite different from our prior cases invalidating 
no‐contact provisions. See, e.g., Thompson, 777 F.3d at 376. In 
Thompson,  we  emphasized  that  the  condition  would  crimi‐
nalize  incidental  and  unintentional  contact—a  concern  alle‐
viated in this case by the district court’s modification. We did 
not, however, take issue with “contact” being vague or over‐
broad  with  respect  to  the  method  of  contact,  nor  has  Miller 
cited  any  cases  where  we  have.  That  is  because  it  is  not 
vague; the condition prohibits all contact. Different methods 
of contact are still contact.  
No. 15‐2239                                                          17

     Miller’s final challenge to the no‐contact provision is that 
it is overbroad because it prohibits him from contacting mi‐
nor  males  and  prepubescent  females,  even  though  there  is 
no  evidence  that  he  is  attracted  to  either  group.  We  agree 
with Miller that this one aspect of the condition is overbroad. 
But  Miller  has  not  established  “that  a  failure  to  correct  [the 
error] would jeopardize the fairness, integrity, or public rep‐
utation of the criminal proceedings,” United States v. Silvious, 
512 F.3d 364, 371  (7th  Cir. 2008), and  so he  has  not justified 
vacating  his  sentence.  This  is  not  a  case  where  multiple  er‐
rors in the conditions of supervised release occurred, and so 
we  decline  to  vacate  Miller’s  sentence  for  correction  of  this 
error, especially in light of the fact that Miller is not without 
a remedy: Miller is free to request modification of the condi‐
tion pursuant to 18 U.S.C. § 3583(e)(2). 
    3. Physiological Testing 
    The final condition of supervised release that Miller chal‐
lenges  is  the  one  requiring  him  to  submit  to  physiological 
testing to the extent ordered by his Sex Offender Treatment 
Program.  He  argues  that  the  condition  is  “impermissibly 
vague,  overbroad,  and  unnecessary,”  “a  greater  than  neces‐
sary  deprivation  on  his  liberty,”  and  “not  sufficiently  tied 
to … § 3553,” in large part because it may subject him to ple‐
thysmograph  testing.  (Appellant  Br.  32.)  Miller  also  argues 
that  physical  testing  may  infringe  his  ability  to  exercise  his 
Fifth Amendment right against self‐incrimination. 
    We  rejected  arguments  similar  to  Miller’s  in  Kappes,  782 
F.3d  at  855.  We  held  that  any  challenge  to  the  hypothetical 
testing  the  defendant  may  be  forced  to  undergo  “involves 
too  many  contingencies  to  make  the  issue  ripe  for  review.” 
Id. We also rejected Miller’s argument with respect to invok‐
18                                                      No. 15‐2239 

ing  Fifth Amendment  rights,  explaining  that  “[a]  defendant 
on supervised release retains the privilege to invoke his Fifth 
Amendment rights.” Id. at 855–56. 
    Miller offers no reason why we should not hold that his 
speculative  challenges  are  not  ripe.  The  closest  he  comes  is 
by  implying  that  his  probation  officer would  unfairly  inter‐
pret this condition of supervised release so that he could re‐
voke his supervised release and relieve himself of supervis‐
ing  Miller  during  the  time  he  is  back  in  prison.  We  believe 
that is an unfair characterization of probation officers gener‐
ally and should not constitute grounds for this court to con‐
sider  speculative  concerns  about  supervised‐release  condi‐
tions.  Should  Miller  be  given  a  vindictive  probation  officer 
whose sole goal is to return him to prison, we expect that he 
would bring that to the district court’s attention.  
                         III. CONCLUSION 
    For  the  foregoing  reasons,  we  AFFIRM  Miller’s  convic‐
tion,  terms  of  imprisonment  and  supervised  release,  and 
conditions of supervised release.